Exhibit 10.1

 



SEPARATION AGREEMENT AND GENERAL RELEASE (“AGREEMENT”)

 

In return for the mutual promises in this Agreement, FalconStor Software, Inc.
(the “Company”), 2 Huntington Quadrangle, Melville, NY 11747, its predecessor
companies, and its and their respective stockholders, affiliates, subsidiaries,
divisions, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively referred to throughout this
Agreement as “Employer”), and Todd Oseth, his heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
“You”), agree as follows:

 

1.                  Purpose. This is a Separation Agreement between Company and
You and a General Release of claims against Employer, by You.

 

2.                  Time to Return and Legal Review. You understand and agree
that You have until September 8, 2017 [21 days from delivery] to sign and return
this Agreement. You are advised to consult with an attorney, at your own
expense, before signing. By signing, You acknowledge that Company has advised
You to consult with an attorney before signing, at your own expense, and that
You have had enough time to do so. You further understand that if You do not
sign and return this Agreement by September 8, 2017, Company shall have no
obligation to make any payments or provide any benefits to You under this
Agreement.

 

3.                  Revocation. You may revoke (cancel) this Agreement for a
period of seven (7) calendar days after the day You sign this Agreement. Any
revocation within this period must be submitted, in writing, to Jason Pitre,
Company’s Director of Human Resources, and state, “I hereby revoke my acceptance
of our Agreement.” The revocation must be personally delivered to Jason Pitre or
a person he designates, or mailed to Jason Pitre and received within seven (7)
calendar days of your signing of this Agreement and General Release. This
Agreement shall not become effective or enforceable until the revocation period
has expired without revocation by You. If the last day of the revocation period
is a Saturday, Sunday, or legal holiday in New York, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday.

 

4.                  Resignation. Effective August 15, 2017, You voluntarily
resign from your position as Chief Executive Officer at the Company effective on
the date you sign and return this Agreement. Both You and the Company agree that
in response to inquiries regarding your departure from the Company both You and
the Employer will state that You voluntarily resigned to pursue other
opportunities. Your resignation and the payment of consideration pursuant to
this Agreement does not preclude the Employer from engaging you as an
independent contractor or consultant on an hourly basis or from rehiring you in
the future.

 

5.                  Duty of Confidentiality. You expressly agree and confirm
that You will comply with all of the terms and provisions of the
Confidentiality, Proprietary Information and Invention Agreement between You and
the Company (the “Confidentiality Agreement”). A copy will be provided to You
upon request.

 

6.                  Return of Company Property; Expenses. You represent and
warrant that, You have returned to Company all property belonging to Company,
including but not limited to keycard, master and office keys, computer
equipment, files, records, computer access codes, cell phones, beepers, personal
digital assistants (such as BlackBerry or iPhone), memoranda, letters, files,
computer software, business plans, instruction manuals and any other property
whether furnished to You by the Company or which You have prepared or helped to
prepare in conjunction with Your employment with Company. You further agree to
return to Company any such property You find in Your possession after the date
You sign and deliver this Agreement to Company. You will submit a final expense
report by August 31, 2017.

 



 

 

 

7.              Nondisparagement and References. You understand and agree that
You will not disparage Company or any other “Released Party” (as defined in
Paragraph 11) or encourage or induce others to disparage Company or any other
Released Party. If the Company receives an inquiry regarding You from a
prospective employer, the Employer agrees to confirm the positions You held, the
date You were employed by the Company, and that You resigned to pursue other
opportunities . Nothing in this Agreement shall be construed to prevent You, the
Company or any Released Party from providing truthful and accurate testimony in
any civil, criminal or regulatory proceeding. Subject to your obligations under
the Confidentiality Agreement, nothing in this Agreement shall be construed to
prevent You from providing factual information to a prospective employer that
you resigned to pursue other opportunities.

 

8.             Consideration.

 

a.In consideration for (i) Your signing and returning this Agreement, (ii) Your
meeting with the Company’s new Chief Executive Officer at a mutually agreeable
time within seven (7) days of the signing of this Agreement to provide the
Company, to the best of your recollection, with a summary of matters that you
have been primarily responsible for or have been involved with, (iii) the
Company agreeing to shorten your restrictions under Section 6(b) of the
Employment Agreement, dated June 15, 2017 between You and the Company (the
“Employment Agreement”) from 12 months to 6 months following the effective date
of this Agreement and (iv) Your performance of the obligations under this
Agreement, the Company agrees to pay You $175,000, (minus applicable
withholdings and deductions), which is equal to six months salary. Such payments
shall be made on a semi-monthly basis as part of regular Company payroll until
March 1, 2018, at which time all payments shall cease.

 

b.In consideration for (i) Your signing and returning this Agreement, (ii) Your
meeting with the Company’s President and Chief Executive Officer at a mutually
agreeable time within seven (7) days of the signing of this Agreement to provide
the Company, to the best of your recollection, with a summary of matters that
you have been primarily responsible for or have been involved with, including
but not limited to customer agreements, insurance policies, corporate record
keeping, and in-progress work product that needs to be finalized, (iii) the
Company agreeing to shorten your restrictions under Section 6(b) of the
Employment Agreement, from 12 months to 6 months following the effective date of
this Agreement, and (iv) Your performance of the obligations under this
Agreement, the Company shall reimburse You for the employer’s portion of the
premium associated with COBRA coverage until the earlier of (i) February 15,
2018 or (ii) the first date on which You become eligible for coverage under
another group health insurance plan, provided You timely elect and are eligible
for COBRA coverage. Reimbursement shall be made on a month by month basis within
three (3) days of the due date for Your payment.

 



2 

 

 

9.              Disclosure of this Agreement. You acknowledge that You
understand that the Company is required to file this Agreement with the SEC
within four business days after it is fully executed. That filing shall be in
the form of the Form 8-K which shall state that You resigned to pursue other
opportunities.

 

10.            Nonadmission. You and Company each understand and agree that
neither the signing of this Agreement nor the payment of any money or benefits
constitutes an admission by Company, or any other Released Party of any
wrongdoing. Company and each other Released Party expressly denies any liability
or violation of law.

 

GENERAL RELEASE OF ALL CLAIMS

 

11.            Release of Company and other Released Parties. In consideration
of (in return for) the benefits from Company as outlined in Paragraph 8, You
hereby irrevocably and unconditionally release, waive and forever discharge
Company, its affiliates, parents, successors, predecessors, subsidiaries,
assigns, stockholders, directors, officers, employees, representatives, agents,
and attorneys (collectively, the “Released Parties”), from any and all claims,
agreements, causes of action, demands, or liabilities of any nature whatsoever
arising, occurring or existing at any time prior to the signing of this
Agreement or arising out of any facts or circumstances that occurred or existed
at any time prior to the signing of this Agreement, whether known or unknown,
except as to all claims that cannot be released under applicable law (including
Claims of discrimination arising under federal law filed with or through a
federal agency) or Claims related to the validity of this Agreement.

 

Examples of Claims Released. You understand that this release is intended to and
does waive:

 

a.Your ability to file a lawsuit against the Company for any and all Claims
arising from or relating to Your employment with Company and/or the termination
of Your employment with Company. This includes, but is not limited to, any and
all claims for breach of Company’s or its predecessor’s policies, rules,
regulations, or handbooks or for breach of expressed or implied contracts or
expressed or implied covenants of good faith, and any and all claims for
promissory estoppel, wrongful discharge, defamation, invasion of privacy,
violation of public policy, retaliation, mental distress or any other personal
injury; any and all claims for back pay, front pay, or for any kind of
compensatory, special or consequential damages, punitive or liquidated damages,
attorneys’ fees, costs, disbursements or expenses of any kind whatsoever.

 

b.Any and all claims arising under the Family Medical Leave Act, as amended,
that were available on or prior to the date You sign this Agreement, whether
known or unknown.

 



3 

 

 

c.Any and all claims arising under the Age Discrimination in Employment Act, as
amended, that were available on or prior to the date You sign this Agreement,
whether known or unknown.

 

d.Any and all other claims of any kind whatsoever that You had or may have
against Company or any other Released Party at the time You sign this Release,
whether known or unknown. This includes, but is not limited to, any and all
rights or claims of any kind that You may have against Company or any other
Released Party arising, existing or occurring (or that arise out of any facts or
circumstances that occurred or existed) before You became an employee and/or
during any period of time You acted as a consultant to the Company.

 

e.Any and all claims for payment for vacation pay.

 

This provides examples of the Claims that are waived and is not a complete
listing of waived claims.

 

Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent You from being indemnified as an officer or Director of the Company
pursuant to the Company’s Amended and Restated By-Laws, or the General
Corporation Law of the State of Delaware or from filing a charge with or
participating in an investigation conducted by any governmental agency,
including, without limitation, the United States Equal Employment Opportunity
Commission (“EEOC”) or applicable state or city fair employment practices
agency, to the extent required or permitted by law. Nevertheless, You understand
and agree that You are waiving any relief available (including, for example,
monetary damages or reinstatement), under any of the claims and/or causes of
action waived in this Paragraph 11, including but not limited to financial
benefit or monetary recovery from any lawsuit filed or settlement reached by the
EEOC or anyone else with respect to any claims released and waived in this
agreement.

 

12.              No Claims Exist. You confirm that You have not filed, caused to
be filed, or are a party to, any claim, charge, complaint, or action against any
Released Party in any court. In the event that any such claim, charge,
complaint, or action is filed in any court and You obtain a judgment, it is the
intent of You and Company parties that all payments made to You under this
Agreement shall be offset against (the amount will be deducted from) any
judgment You obtain. You further confirm that You have no known workplace
injuries. In addition, You agree that it is the Company’s policy to comply with
all applicable laws and regulations, including its own policies. You are not
aware of any violations of any such applicable laws or Company policies by the
Company or anyone associated with the Company.

 

You agree that you shall not, at any time in the future, encourage any current
or former Company employee, or any other person or entity, to file any legal or
administrative claim of any type or nature against the Company or any of its
directors, officers, or employees. You further agree that you shall not, at any
time in the future, assist in any manner any current or former Company employee,
or any other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees, unless pursuant to a duly-issued subpoena or other
compulsory legal process.

 



4 

 

 

13.              No Claims Exist. The Company confirms that it has not filed,
caused to be filed, or are a party to, any claim, charge, complaint, or action
against You in any court.

 

14.              COBRA Rights. Your regular coverage under Company’s medical and
dental plans ends on August 31, 2017. You become eligible to receive health care
continuation coverage under the respective plans under COBRA and under
applicable laws the day after the regular coverage under the respective plans
ends. If You timely elect health care continuation coverage under COBRA in
accordance with Section 4980B of the Code, You shall be entitled to receive
COBRA continuation coverage for the maximum period allowed under the law at your
own expense, other than as set forth in Paragraph 8, and in accordance with the
provisions of COBRA, which provisions are more fully explained in the COBRA
information provided to You by the Company. However, You will no longer be
eligible for any continuation coverage under COBRA if Your eligibility for
continuation coverage ceases pursuant to the provisions of COBRA.

 

15.              No Entitlement to Severance. You acknowledge that the
compensation You are receiving is being received solely in exchange for Your
promises in this Agreement. You understand that severance pay is not ordinarily
available under Company’s policy to employees whose employment relationship
ends. You further acknowledge that You have been paid all wages and provided all
benefits (including, but not limited to, base salary, bonuses, and paid time
off/vacation).

 

16.              Cooperation. You shall assist in the orderly transition of all
current projects and assignments. You will sign (and, as necessary, at the
Company’s expense, have notarized) all documents as reasonably requested by the
Company, including all documents relating to resignation from executive or
director positions with the Company’s subsidiaries.

 

You shall cooperate fully with Company and with Company’s counsel in connection
with any present or future, actual or threatened, litigation or administrative
proceeding involving Company or any predecessor of Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of Your employment by Company or any predecessor to Company. This
cooperation by You shall include, but not be limited to (i) being reasonably
available for interviews and discussions with Company’s counsel as well as for
depositions and trial testimony; (ii) if depositions or trial testimony are to
occur, being reasonably available and cooperating in the preparation therefore
as and to the extent that Company’s or other party’s counsel reasonably
requests; (iii) refraining from impeding in any way Company’s prosecution or
defense of such litigation or administrative proceeding; and (iv) cooperating
fully in the development and presentation of prosecution or defense of such
litigation or administrative proceeding.

 

You will be reimbursed by Company for reasonable travel, lodging, telephone and
similar expenses incurred in connection with such cooperation.

 

17.              Governing Law. This Agreement shall be governed by the laws of
the State of New York except to the extent preempted by Federal law.

 



5 

 

 

18.              Venue. Both You and the Company hereby irrevocably waive any
objection that they now or hereafter may have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement brought in the
United States District Court for the Eastern District of New York, or any New
York state court, and any objection on the ground that any such action or
proceeding in either of such Courts has been brought in an inconvenient forum.
This means that if Company sues you for violating this Agreement, Company may do
so in a state or federal court located in New York, including Suffolk County.

 

19.              Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, YOU AND THE COMPANY IRREVOCABLY WAIVE YOUR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER,
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. This means that only a judge,
not a jury, will decide any lawsuit.

 

20.              Amendment. This Agreement may not be modified, altered or
changed except upon express written consent of both parties in a document that
specifically refers to this Agreement.

 

21.              Severability. Each provision of this Agreement is severable
from the entire Agreement. In the event that any provision is declared invalid
or unenforceable, that provision shall be amended if possible to be enforceable,
but in any event, the remaining provisions of this Agreement shall remain in
effect.

 

22.              Entire Agreement. You and the Company agree that: (a) this
Agreement contains the entire agreement between the Released Parties, the
Company and You, except for Paragraphs 6-12 of your Employment Agreement, which
are hereby incorporated into this Agreement except as expressly modified by this
Agreement; and (b) that neither Company, any other Released Party, nor You has
made any other representations except those set forth in this Agreement to
induce the other parties to agree to this Agreement.

 

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, THAT YOU HAVE BEEN GIVEN AN
OPPORTUNITY TO HAVE ANY PARAGRAPHS EXPLAINED, AND THAT YOU UNDERSTAND EACH
PARAGRAPH OF THE AGREEMENT.

 

YOU HAVE BEEN ADVISED THAT YOU HAVE TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT AND YOU HAVE BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT.

 

YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD.

 

HAVING ELECTED TO SIGN THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH IN THIS
AGREEMENT, AND TO RECEIVE THE AMOUNTS SET FORTH IN PARAGRAPH “8” ABOVE, YOU
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AS OF
THE DATE OF SIGNING AGAINST THE COMPANY OTHER THAN SET FORTH IN PARAGRAPH 11
ABOVE.

 



6 

 

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

  NAME     FalconStor Software, Inc.           By:

/s/ Todd Oseth 

  By:

/s/ Todd Brooks 

  Todd Oseth    

Todd Brooks, Chief Executive Officer

 

Date:

August 15, 2017 

  Date:

August 15, 2017 

 

 

7